Exhibit 10(iii)(A)(i)(a)



EXECUTIVE SPECIAL BENEFIT AGREEMENT




           AGREEMENT made as of April 1, 2003, by and between THE INTERPUBLIC
GROUP OF COMPANIES, INC., a corporation of the State of Delaware (hereinafter
referred to as "Interpublic") and DAVID BELL (hereinafter referred to as
"Executive").




W I T N E S S E T H:


                             WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                             WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                             NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I

Death and Special Retirement Benefits


                             1.01        For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                             1.02        The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement. Effective at the end of the Accrual
Term, Executive's annual compensation will be increased by One Hundred Fifty
Thousand Dollars ($150,000) if Executive is in the employ of the Corporation at
that time.

                             1.03        If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Two Hundred Thirty Two
Thousand Five Hundred Dollars ($232,500) per annum for fifteen (15) years in
monthly installments beginning with the 15th of the calendar month following
Executive's death, and in equal monthly installment thereafter.

                             1.04       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixty-ninth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Two Hundred Thirty Two Thousand Five Hundred Dollars ($232,500) per
annum for fifteen (15) years in monthly installments beginning with the 15th of
the calendar month following Executive's last day of employment, and in equal
monthly installments thereafter.

                             1.05       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's sixty eighth birthday but prior to Executive's sixty-ninth birthday,
the Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


Last Day of Employment

Annual Rate

On or after 68th birthday but prior to 69th birthday

$204,600


                             1.06       If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                             1.07       For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                             1.08       If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06 or 2.01.


ARTICLE II

Alternative Deferred Compensation


                             2.01       If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's sixty-eighth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, in a
lump sum, of an amount equal to One Hundred Fifty Thousand Dollars ($150,000)
per annum for each full year and proportionate amount for any part year during
which Executive has been employed by the Corporation calculated from the date of
this Agreement to the date of such termination. Such payment shall be
conditional upon Executive's compliance with all the terms and conditions of
this Agreement.

                             2.02       It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III

Non-solicitation of Clients or Employees


                             3.01       Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
(12) months either (a) solicit any employee of the Corporation to leave such
employ to enter the employ of Executive or of any corporation or enterprise with
which Executive is then associated or (b) solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the advertising,
public relations, sales promotion or market research business of any advertiser
which is a client of the Corporation at the time of such termination.


ARTICLE IV

Assignment


                             4.01       This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V

Contractual Nature of Obligation


                             5.01       The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI

Applicable Law


                             6.01       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Brian J. Brooks                  

 

           Brian J. Brooks

     

       /s/ David Bell                          

 

           David Bell

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(i)(b)


MEMORANDUM




May 1, 2003


TO:        BRIAN BROOKS

FROM:  DAVID BELL


Dear Brian,

Per your e-mail regarding Return of Options by Senior Executives, I would like
to return 2 of my options as follows:

3/01/2000   -        79,800 Shares - @ $32.4600 and
2/27/2001   -      131,100 Shares - @ $33.6000
                          210,900 Shares

As to the wording for reuse of these shares, I would like these shares directed
at IPG middle management people, whom I believe will be a significant part of
the IPG turnaround.

All my best,

/s/ David Bell                    
David Bell



DB/jrs

Att.

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(ii)(a)


SUPPLEMENTAL AGREEMENT


                             SUPPLEMENTAL AGREEMENT

made as of April 7, 2003 between THE INTERPUBLIC GROUP OF COMPANIES, INC., a
Delaware corporation ("Interpublic") and BRIAN BROOKS ("Executive").




W I T N E S S E T H:


                             WHEREAS, Interpublic and Executive are parties to
an Employment Agreement made as of November 18, 2002 (hereinafter referred to as
the "Agreement"); and

                             WHEREAS, Interpublic and Executive desire to amend
the Agreement;

                             NOW, THEREFORE, in consideration of the mutual
promises herein and in the Agreement set forth, the parties hereto, intending to
be legally bound, agree as follows:

                             1.           Paragraph 6.04 of the Agreement is
amended, effective as of November 18, 2002, by adding: "In addition, Executive
will be eligible to use a parking space at Central Parking at West 51st Street."

                             2.           A new Paragraph 6.05 shall be added to
the Agreement, effective as of November 18, 2002, to read as follows:

                             "Executive will be elected a member of
Interpublic's Development Council."

                             3.           A new Paragraph 6.06 shall be added to
the Agreement, effective as of November 18, 2002, to read as follows:





               "Interpublic will provide Executive with a cellular phone,
personal (home) computer and related communications equipment, if required."


                             4.           A new Paragraph 6.07 shall be added to
the Agreement, effective as of November 18, 2002, to read as follows:



 

               "Executive will be reimbursed for any expenses incurred in
joining or maintaining a mid-town dining and health club."


                             5.           A new Paragraph 6.08 shall be added to
the Agreement, effective as of November 18, 2002, to read as follows:

                             "Executive will be entitled to first class air
travel while travelling on Interpublic business."

                             Except as hereinabove amended, the Agreement shall
continue in full force and effect.

                             This Supplemental Agreement shall be governed by
the laws of the State of New York, applicable to contracts made and fully to be
performed therein.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Nicholas J. Camera                  

 

      Name: Nicholas J. Camera

 

      Title: Senior Vice President

 

                  General Counsel and Secretary

         

       /s/ Brian Brooks                          

 

           Brian Brooks

--------------------------------------------------------------------------------

Exhibit 10(iii)(A)(ii)(b)


SUPPLEMENTAL AGREEMENT


                             SUPPLEMENTAL AGREEMENT

made as of May 20, 2003, by and between THE INTERPUBLIC GROUP OF COMPANIES,
INC., a corporation of the State of Delaware (hereinafter referred to as
"Interpublic"), and BRIAN BROOKS (hereinafter referred to as "Executive").




W I T N E S S E T H;


                             WHEREAS, Interpublic and Executive are parties to
an Employment Agreement made as of November 18, 2002 as amended by a
Supplemental Agreement made as of April 7, 2003 (hereinafter referred
collectively as the "Employment Agreement"); and

                             WHEREAS, Interpublic and Executive desire to amend
the Agreement;

                             NOW, THEREFORE, in consideration of the mutual
promises herein and in the Employment Agreement set forth, the parties hereto,
intending to be legally bound, agree as follows:

                             1.           Section 3.01 of the Employment
Agreement is hereby amended, by deleting: "Interpublic will compensate Executive
for the duties performed by him hereunder, by payment of a base salary, at the
rate of Four Hundred and Twenty Thousand Dollars ($420,000) per annum" therefrom
and substituting: "Effective as of June 1, 2003, Interpublic will compensate
Executive for the duties performed by him hereunder, by payment, of a base
salary at the rate of Four Hundred Ninety Five Thousand Dollars ($495,000) per
annum".

                             2.            Except as herein above amended, the
Employment Agreement shall continue in full force and effect.

                             3.            This Supplemental Agreement shall be
governed by the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Nicholas J. Camera                  

 

      Name: Nicholas J. Camera

 

      Title: Senior Vice President

 

                  General Counsel and Secretary

         

       /s/ Brian Brooks                          

 

           Brian Brooks

           

Signed as of    May 20, 2003               

 

--------------------------------------------------------------------------------



 

Exhibit 10(iii)(A)(ii)(c)




SUPPLEMENTAL AGREEMENT






                             SUPPLEMENTAL AGREEMENT made as of June 16, 2003, by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and Brian Brooks
(hereinafter referred to as "Executive").




W I T N E S S E T H


                             WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of November 14, 2002 (hereinafter
referred to as the "ESA"); and

                             WHEREAS, the Corporation and Executive desire to
amend the ESA;

                             NOW, THEREFORE, in consideration of the mutual
promises herein and in the ESA set forth, the parties hereto, intending to be
legally bound, agree as follows:


 

              1.       Section 3.02 of the ESA is hereby deleted in its entirety
and the following substituted therefor, effective June 16, 2003:

     

     "Section 3.2. MICP Supplement. The Company shall also pay the Executive
within 30 days after his Termination Date a cash amount equal to (a) in the
event that the Executive received an award under the MICP (or the Incentive
Award program applicable outside the United States) in respect of the year
immediately prior to the year that includes the Termination Date (the latter
year constituting the "Termination Year"), the amount of that award multiplied
by the fraction of the Termination Year preceding the Termination Date or (b) in
the event that the Executive did not receive an MICP award (or an Incentive
Award) in respect of the year immediately prior to the Termination Year, the
amount of the MICP award (or Incentive Award) that Executive received in respect
of the second year immediately prior to the Termination Year multiplied by one
plus the fraction of the Termination Year preceding the Termination Date.
Provided further however that in the event that Executive failed to receive an
MICP award in either of the two (2) years preceding the Termination Year as a
result of the financial performance of the Company generally (and not as a
result of Executive's individual performance) then, in such case, the MICP award
to be used for purposes of this Section 3.2 shall be the target MICP award
established by the Corporation or the most recent MICP award received by
Executive, whichever is greater."


                            2.       Except as hereinabove amended, the ESA
shall continue in full force and effect.

                            3.       This Supplemental Agreement shall be
governed by the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES,

INC.

         

By: /s/ Nicholas J. Camera                  

 

      Nicholas J. Camera

         

       /s/ Brian Brooks                          

 

           Brian Brooks

 

--------------------------------------------------------------------------------



 

Exhibit 10(iii)(A)(iii)(a)




SUPPLEMENTAL AGREEMENT






                            SUPPLEMENTAL AGREEMENT made as of January 1, 2003,
by and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the
State of Delaware (hereinafter referred to as the "Corporation"), and Nicholas
J. Camera (hereinafter referred to as "Executive"):




W I T N E S S E T H


                            WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of January 1, 1998 (hereinafter
referred to as the "Agreement"); and

                            WHEREAS, the Corporation and Executive desire to
amend the Executive Severance Agreement;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the Agreement set forth, the parties hereto, intending to
be legally bound, agree as follows:

                                       1.       Section 6.01 of the Agreement is
hereby amended effective Janury 1, 2003, so as to delete "five" and to
substitute therefor "ten".

                                       2.       Except as hereinabove amended,
the Agreement shall continue in full force and effect.

                                       3.       This Supplemental Agreement
shall be governed by the laws of the State of New York.




 

THE INTERPUBLIC GROUP OF COMPANIES,

INC.

     

       /s/ Brian J. Brooks                          

 

           Brian J. Brooks

             

By: /s/ Nicholas J. Camera                  

 

      Nicholas J. Camera

                 

Signed as of June 23, 2003

 

--------------------------------------------------------------------------------



 

Exhibit 10(iii)(A)(iii)(b)




SUPPLEMENTAL AGREEMENT






                            SUPPLEMENTAL AGREEMENT made as of June 16, 2003, by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and Nicholas J.
Camera (hereinafter referred to as "Executive").




W I T N E S S E T H




                            WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of January 1, 1998 and a
Supplemental Agreement made as of January 1, 2003 (hereinafter referred to as
the "ESA"); and

                            WHEREAS, the Corporation and Executive desire to
amend the ESA;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the ESA set forth, the parties hereto, intending to be
legally bound, agree as follows:




 

            1.       Section 3.02 of the ESA is hereby deleted in its entirety
and the following substituted therefor, effective June 16, 2003:

     

     "Section 3.2.  MICP Supplement. The Company shall also pay the Executive
within 30 days after his Termination Date a cash amount equal to (a) in the
event that the Executive received an award under the MICP (or the Incentive
Award program applicable outside the United States) in respect of the year
immediately prior to the year that includes the Termination Date (the latter
year constituting the "Termination Year"), the amount of that award multiplied
by the fraction of the Termination Year preceding the Termination Date or (b) in
the event that the Executive did not receive an MICP award (or an Incentive
Award) in respect of the year immediately prior to the Termination Year, the
amount of the MICP award (or Incentive Award) that Executive received in respect
of the second year immediately prior to the Termination Year multiplied by one
plus the fraction of the Termination Year preceding the Termination Date.
Provided further however that in the event that Executive failed to receive an
MICP award in either of the two (2) years preceding the Termination Year as a
result of the financial performance of the Company generally (and not as a
result of Executive's individual performance) then, in such case, the MICP award
to be used for purposes of this Section 3.2 shall be the target MICP award
established by the Corporation or the most recent MICP award received by
Executive, whichever is greater."

     

            2.       Except as hereinabove amended, the ESA shall continue in
full force and effect.

     

            3.       This Supplemental Agreement shall be governed by the laws
of the State of New York.




THE INTERPUBLIC GROUP OF COMPANIES, INC.



By  /s/ Brian Brooks                         
         Brian J. Brooks



     /s/ Nicholas J. Camera                 
        Nicholas J. Camera



--------------------------------------------------------------------------------

Exhibit 10(iii)(A)(iv)(a)


SUPPLEMENTAL AGREEMENT


                            

SUPPLEMENTAL AGREEMENT made as of March 31, 2003 by and between The Interpublic
Group of Companies, Inc., a corporation of the State of Delaware (hereinafter
referred to as the "Corporation"), and JOHN J. DOONER, JR. (hereinafter referred
to as "Executive").




W I T N E S S E T H;


                            WHEREAS, the Corporation and Executive are parties
to an Employment Agreement made as of January 1, 1994 as amended by Supplemental
Agreements made as of July 1, 1995, September 1, 1997, April 1, 2000 and
November 7, 2002 (hereinafter referred collectively as the "Employment
Agreement"); and

                            WHEREAS, the Corporation and Executive desire to
amend the Employment Agreement;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the Employment Agreement set forth, the parties hereto,
intending to be legally bound, agree as follows:

                            1.           Section 3.03 of the Employment
Agreement is hereby amended to read in its entirety as follows: "Executive has
been granted (i) an award for the 2003-2005 performance period under
Interpublic's Long Term Performance Incentive Plan ("LTPIP") equal to Twenty
Thousand (20,000) performance units and (ii) during 2003, options under
Interpublic's Stock Incentive Plan to purchase One Hundred Seventy-six Thousand
Sven Hundred Nine (176,709) shares of Interpublic common stock. Subject to the
terms of the Corporation's Performance Incentive Plan, the Committee approved
certain non-forfeiture provisions in connection with Executive's grant, in the
event Executive's employment is terminated by the Corporation without cause.

                            2.           Except as herein above amended, the
Employment Agreement shall continue in full force and effect.

                            3.           This Supplemental Agreement shall be
governed by the laws of the State of New York.



 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Brian Brooks                        

 

           Brian Brooks

         

       /s/ John J. Dooner                        

 

           John J. Dooner

           

Signed as of April 15, 2003               

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(iv)(b)





SUPPLEMENTAL AGREEMENT





                            SUPPLEMENTAL AGREEMENT made as of January 1, 2003,
by and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the
State of Delaware (hereinafter referred to as the "Corporation"), and John J.
Dooner (hereinafter referred to as "Executive").


W I T N E S S E T H


                            WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of January 1, 1998 (hereinafter
referred to as the "Agreement"); and

                            WHEREAS, the Corporation and Executive desire to
amend the Executive Severance Agreement;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the Agreement set forth, the parties hereto, intending to
be legally bound, agree as follows:

                            1.         Section 6.01 of the Agreement is hereby
amended effective January 1, 2003, so as to delete "five" and to substitute
therefor "ten".

                            2.         Except as hereinabove amended, the
Agreement shall continue in full force and effect.

                            3.         This Supplemental Agreement shall be
governed by the laws of the State of New York.



THE INTERPUBLIC GROUP OF COMPANIES, INC.



By /s/ Brian J. Brooks                       
          Brian J. Brooks


   /s/ John J. Dooner                         
        John J. Dooner



Signed as June 17, 2003

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(iv)(c)






                                                                                                     May
8, 2003

The Interpublic Group of Companies, Inc.
1271 Avenue of the Americas
New York, New York 10020
Attn:  Brian J. Brooks, Executive
          Vice President, Human Resources

Dear Brian:

                            The undersigned, John Dooner, has been awarded
certain options to purchase shares of Common Stock of Interpublic as follows:
(the "Options").


 

Grant Date

Shares

Exercise Price

 

3/24/2000             

48,000               

$43.6875

 

3/24/2000             

200,000               

$43.6875

 

12/15/2000             

152,000               

$41.8438

 

12/15/2000             

100,000               

$60.0000


                            This letter constitutes a request that Interpublic
cancel the Options, effective immediately. I understand that, upon such
cancellation, I will have no further rights to such Options. I further
understand that Interpublic is under no obligation to replace, reissue or grant
new options to me, or to compensate me for the Options in any other way,
including by stock grant, bonus or otherwise.

                            I have been advised that I may not receive any
additional stock grants or non-contractual bonus for a period of six (6) months
from the date of cancellation of the Options.

                            Enclosed herewith is a copy of the applicable Stock
Option Certificate.

                                                                            Very
truly yours,



                                                                                                       /s/
John J. Dooner      
                                                                                                            John
J. Dooner


Enclosure

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(v)(a)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                            AGREEMENT made as of May 1, 2003, by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and BRUCE NELSON (hereinafter
referred to as "Executive").


W I T N E S S E T H:


                            WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                            WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                            NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I

Death and Special Retirement Benefits


                            1.01       For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                            1.02       The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement. Effective at the end of the Accrual
Term, Executive's annual compensation will be increased by Eighty Five Thousand
Dollars ($85,000) if Executive is in the employ of the Corporation at that time.

                            1.03       If, during the Accrual Term or thereafter
during a period of employment by the Corporation which is continuous from the
date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Eighty Five Thousand
Dollars ($85,000) per annum for fifteen (15) years in monthly installments
beginning with the 15th of the calendar month following Executive's death, and
in equal monthly installment thereafter.

                            1.04       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixty first
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Eighty Five Thousand Dollars ($85,000) per annum for fifteen (15)
years in monthly installments beginning with the 15th of the calendar month
following Executive's last day of employment, and in equal monthly installments
thereafter.

                            1.05       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's sixtieth birthday but prior to Executive's sixty first birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:

Last Day of
Employment                                                            Annual
Rate
On or after 60th birthday but prior to 61st birthday                    $80,750

                            1.06       If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.



                            1.07       For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                            1.08       If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.


ARTICLE II

Alternative Deferred Compensation


                            2.01       If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's sixtieth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Eighty Five Thousand Dollars ($85,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation with a maximum payment of Six Hundred Eighty Thousand Dollars
($680,000). Such payment shall be conditional upon Executive's compliance with
all the terms and conditions of this Agreement.

                            2.02       The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the date of termination,
up to a maximum of ninety-six (96) months.

                            2.03       If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                            2.04       It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III

Non-solicitation of Clients or Employees


                            3.01       Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
(12) months either (a) solicit any employee of the Corporation to leave such
employ to enter the employ of Executive or of any corporation or enterprise with
which Executive is then associated or (b) solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the advertising,
public relations, sales promotion or market research business of any advertiser
which is a client of the Corporation at the time of such termination.


ARTICLE IV

Assignment


                            4.01       This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V

Contractual Nature of Obligation


                            5.01       The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI

Applicable Law


                            6.01       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Brian J. Brooks                  

 

           Brian J. Brooks

 

           Executive Vice President,

 

           Human Resources

     

       /s/ Bruce Nelson                          

 

           Bruce Nelson

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(v)(b)


SUPPLEMENTAL AGREEMENT


                            SUPPLEMENTAL AGREEMENT made as of June 16, 2003, by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and Bruce S. Nelson
(hereinafter referred to as "Executive").


W I T N E S S E T H


                            WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of April 18, 2002 (hereinafter
referred to as the "ESA"); and

                            WHEREAS, the Corporation and Executive desire to
amend the ESA;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the ESA set forth, the parties hereto, intending to be
legally bound, agree as follows:




 

              1.           Section 3.02 of the ESA is hereby deleted in its
entirety and the following substituted therefor, effective June 16, 2003:

       

              "Section 3.2. MICP Supplement. The Company shall also pay the
Executive within 30 days after his Termination Date a cash amount equal to (a)
in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date. Provided further however that in the event that Executive
failed to receive an MICP award in either of the two (2) years preceding the
Termination Year as a result of the financial performance of the Company
generally (and not as a result of Executive's individual performance) then, in
such case, the MICP award to be used for purposes of this Section 3.2 shall be
the target MICP award established by the Corporation or the most recent MICP
award received by Executive, whichever is greater."

     

              2.           Except as hereinabove amended, the ESA shall continue
in full force and effect.

     

              3.           This Supplemental Agreement shall be governed by the
laws of the State of New York.



THE INTERPUBLIC GROUP OF COMPANIES, INC.



By    /s/ Nicholas J. Camera                    
             Nicholas J. Camera



       /s/ Bruce S. Nelson                           
            Bruce S. Nelson

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(vi)(a)



CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE



                             CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL
RELEASE between THE INTERPUBLIC GROUP OF COMPANIES, INC. ("Interpublic") and
SEAN ORR ("Executive"). In consideration of the mutual covenants herein
contained, the parties agree as follows:

              1.           Termination of Employment. Executive will resign from
any and all positions that he holds at Interpublic or any subsidiary thereof
effective August 31, 2003 ("Termination Date"). Until such time, Executive will
continue to make himself available (and report to Interpublic's office in New
York City as reasonably requested by Interpublic) to provide services to
Interpublic consistent with his position, including, but not limited to,
supervising the closing of and certifying Interpublic's second quarter and
assisting in the smooth transition of his responsibilities.

              2.           Severance Payment and Benefits. Subject to
Executive's execution and non-revocation of, and compliance with this Agreement,
Interpublic shall: (a) on or about the Termination Date, pay to Executive the
lump sum amount of One Million Three Hundred Sixty Thousand Dollars
($1,360,000), less required federal, state and local withholdings, (b) for a
period of two (2) years from the Termination Date ("Severance Period"), pay
Executive the annual amount of Twenty Thousand Dollars ($20,000) per year
payable in accordance with Interpublic's regular payroll practices and subject
to regular withholdings, (c) during the Severance Period, provide Executive with
his current benefits including club, automobile and financial planning
allowances, and (d) during the Severance Period, continue to defer One Hundred
Fifty Thousand Dollars ($150,000) per annum pursuant to certain Executive
Special Benefit Agreements, ("ESBA's") between Interpublic and the Executive.
The above-referenced payments exceed in value any payments to which Executive
may otherwise be entitled.

              3.           Outplacement; Legal Fees. In addition to the payments
set forth in Section 2, Executive shall be entitled to reasonable outplacement
services during the course of the Severance Period. Such services may be
selected by Executive, subject to the reasonable prior approval of Interpublic.
Executive shall also be entitled to reimbursement of legal fees incurred in
connection with the negotiation and review of this Release Agreement.
Outplacement fees and legal services shall not exceed One Hundred Fifty Thousand
Dollars ($150,000) in the aggregate.

              4.           Insurance. During the Severance Period Executive will
be maintained, at Interpublic's expense and at his current level of coverage, in
Interpublic's basic life insurance program. Interpublic will also maintain
Executive at his current level of coverage, in Interpublic's optional life
insurance program. The two-year premium for such coverage is Nine Thousand Three
Hundred Eleven And 90/100 Dollars ($9,311.90) which amount will be deducted from
the lump-sum payment to be made to Executive pursuant to Section 2(a) of this
Agreement.

              5.           Interpublic Stock; LTPIP; ESBA.

              (a)   Executive shall be entitled to pro-rated vesting as of the
end of the severance period (i.e., August 30, 2005) of all shares of Interpublic
restricted stock currently held by him. The pro-rated amount is ninety-six
thousand eight hundred sixty-six (96,866) shares. In addition, in the event that
Executive has not obtained other employment of substantially comparable status
and with a substantially comparable pay level (based on base salary and targeted
annual bonus) at the end of the Severance Period, Interpublic agrees to vest, at
that time, all of the remaining shares of restricted stock currently held by
Executive. In the event of Executive's death, his beneficiary shall be entitled
to pro-rated vesting, to the date of death, of all shares of restricted stock
currently held by him.

              (b)   All options to acquire shares of Interpublic stock currently
held by Executive will continue to vest through the end of the Severance Period.
Options will be exercisable on a pro-rated basis in accordance with their terms
by Executive for a period of ninety (90) days following the end of the Severance
Period. The pro-rated amount, as of the end of the Severance Period, is four
hundred eighty-three thousand five hundred sixty-five (483,565) options. In the
event of Executive's death, his beneficiary shall be entitled to exercise
options currently held by Executive, pro-rated to the date of death, and will
have one (1) year from the date of death to exercise such options.

              (c)   Executive will be entitled to retain ten thousand six
hundred sixty-seven (10,667) units of his 2003-2005 LTPIP units which shall be
paid out to Executive on a basis consistent with the payment of comparable
2003-2005 LTPIP units held by other senior corporate executives of Interpublic.

              (d)   Executive will be entitled to an annuity of Three Hundred
Thousand Dollars ($300,000) per year for a period of fifteen (15) years,
commencing at age sixty (60). Payments of such amounts shall be made in
accordance with all provisions of the Executive Special Benefit Agreements
between Executive and Interpublic dated as of May 1, 1999 and as of May 1, 2002,
as each was amended as of November, 2002 (including the provisions relating to
death benefits and disability benefits) and shall be in full satisfaction of all
amounts due to Executive pursuant to those Agreements. For avoidance of doubt,
in the event Executive dies after annuity payments have commenced, Executive's
beneficiary shall receive the remaining annuity payments, and in the event
Executive dies prior to the start of annuity payments, Executive's beneficiary
shall receive the Three Hundred Thousand Dollars ($300,000) per year annuity
payments in monthly installments over fifteen (15) years beginning on the 15th
of the calendar month following Executive's death.

              6.           Release of Claims. By signing this Agreement and
Release, Executive, on behalf of himself and his current, former, and future
heirs, executors, administrators, attorneys, agents and assigns, releases and
waives all legal claims in law or in equity of any kind whatsoever that
Executive has or may have against Interpublic, its parents, subsidiaries and
affiliates, and their respective officers, directors, employees, shareholders,
members, agents, attorneys, trustees, fiduciaries, representatives, benefit
plans and plan administrators, successors and/or assigns, and all persons or
entities acting by, through, under, or in concert with any or all of them
(collectively, the "Releasees"). This release and waiver covers all rights,
claims, actions and suits of all kinds and descriptions that Executive now has
or has ever had, whether known or unknown or based on facts now known or
unknown, fixed or contingent, against the Releasees, occurring from the
beginning of time up to and including the date that Executive executes this
Agreement and Release, including, without limitation:


 

              a.            any claims for wrongful termination, defamation,
invasion of privacy, intentional infliction of emotional distress, or any other
common law claims;

     

              b.            any claims for the breach of any written, implied or
oral contract between Executive and Interpublic, including but not limited to
any contract of employment;

     

              c.            any claims of discrimination, harassment or
retaliation based on such things as age, national origin, ancestry, race,
religion, sex, sexual orientation, or physical or mental disability or medical
condition;

     

              d.            any claims for payments of any nature, including but
not limited to wages, overtime pay, vacation pay, severance pay, commissions,
bonuses and benefits or the monetary equivalent of benefits, but not including
any claims for unemployment or workers' compensation benefits, or for the
consideration being provided to Executive pursuant to Paragraphs 2, 3, 4 or 5 of
this Agreement, or for the payments and benefits to which Executive is entitled
under the employee benefit plans of Interpublic; and

     

              e.            all claims that Executive has or that may arise
under the common law and all federal, state and local statutes, ordinances,
rules, regulations and orders, including but not limited to any claim or cause
of action based on the Fair Labor Standards Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Family and Medical
Leave Act, the Americans with Disabilities Act, the Civil Rights Acts of 1866,
1871 and 1991, the Rehabilitation Act of 1973, the National Labor Relations Act,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Vietnam Era Veterans' Readjustment Assistance
Act of 1974, Executive Order 11246, and any state laws governing employee
rights, as each of them has been or may be amended.


This release and waiver does not release Interpublic from its obligations under
this Agreement and Release. This Agreement and Release shall be binding upon and
inure to the benefit of Executive and the Releasees and any other individual or
entity who may claim any interest in the matter through Executive. Executive
also acknowledges that he has not assigned any of his rights to make the
aforementioned claims or demands. Executive also acknowledges and represents
that he has not filed nor will he file any lawsuits based on claims or demands
that he has released herein.

              7.           Indemnity. The Company shall indemnify Executive with
respect to any claim arising out of, or related to, his service as an officer,
director or employee of the Company or any of its subsidiaries in accordance
with the By-laws of Interpublic and to the maximum extent allowed by applicable
law regardless of when the claim is made. In addition, during and following the
Severance Period the Company shall maintain directors' and officers' liability
insurance coverage for Executive applicable to his service as an officer,
director or employee of the Company or any of its subsidiaries in an amount not
less than the coverage for senior corporate executives and directors of the
Company.

              8.           Attorney Review. Executive is hereby advised that he
should consult with an attorney prior to executing this Agreement.

              9.           Review Period. Executive is also advised that he has
twenty-one (21) days from the date this Agreement is delivered to him within
which to consider whether he will sign it.

            10.           Revocation Period. If Executive signs this Agreement,
he acknowledges that he understands that he may revoke this Agreement within
seven (7) days after he has signed it by notifying Interpublic in writing that
he has revoked this Agreement. Such notice shall be addressed to: Brian J.
Brooks, Executive Vice President, Human Resources, The Interpublic Group of
Companies, Inc., 1271 Avenue of the Americas, New York, New York 10020. This
Agreement shall not be effective or enforceable in accordance with its terms
until the 7-day revocation period has expired.

            11.           Employment with Another IPG Agency. In the event
Executive accepts employment with any company owned or controlled by Interpublic
during the period in which payments are being made pursuant to this Agreement,
all such payments shall cease upon commencement of such employment. Furthermore,
if Executive has received a lump sum payment representing severance under this
Agreement and commences employment with another company owned or controlled by
Interpublic, Executive agrees to reimburse Interpublic for any portion of the
severance payment that compensates Executive for the subsequent employment
period. If, however, Executive's new salary is lower than the salary upon which
the severance payments are based, Executive will continue to receive as
severance, or will not be obligated to repay, the difference in salary for the
period of overlap.

            12.           Intellectual Property Rights. Executive acknowledges
and agrees that all concepts, writings and proposals submitted to and accepted
by Interpublic ("Intellectual Property") which relate to the business of
Interpublic and which have been conceived or made by him during the period of
his employment, either alone or with others are the sole and exclusive property
of Interpublic or its clients. As of the date hereof, Executive hereby assigns
in favor of Interpublic all the Intellectual Property covered by this paragraph.
On or subsequent to the date hereof, Executive shall execute any and all other
papers and lawful documents required or necessary to vest sole rights, title and
interest in Interpublic or its nominee of The Intellectual Property.

            13.           Non-Admission. This Agreement and Release shall not in
any way be construed as an admission by the Company of any liability for any
reason, including, without limitation, based on any claim that the Company has
committed any wrongful or discriminatory act.

            14.           Non-Disparagement. Each party agrees not to, and
Interpublic agrees to cause its officers, members of its board of directors, its
consultants and its other agents not to, say, write or cause to be said or
written, any statement that may be considered defamatory, derogatory or
disparaging of the other. Interpublic and the Executive agree to develop a
mutually acceptable communications plan for external and internal use regarding
Executive's departure from Interpublic as well as a form of reference. Executive
and his advisors will be given a reasonable opportunity to review and comment on
the internal and external communications plan with respect to all references to
Executive and the form of reference, and Interpublic will accept all reasonable
requests from Executive in that regard.

            15.           Confidentiality/Company Property. Executive
acknowledges that he has had access to confidential, proprietary business
information of Interpublic as a result of employment, and Executive hereby
agrees not to use such information personally or for the benefit of others.
Executive also agrees not to disclose to anyone any confidential information at
any time in the future so long as it remains confidential. Executive further
agrees to keep the terms and the existence of this Agreement and Release
confidential and not to discuss it with anyone other than his attorney, tax
advisor, spouse, or as may be required by law. Executive represents that he has
returned all Interpublic property in his possession.

            16.           Non-Solicitation of Clients and Employees. For a
period of one (1) year following the end of the Severance Period, Executive
shall not (a) directly or indirectly, either on Executive's own behalf or on
behalf of any other person, firm or corporation, solicit any account that is a
client of Interpublic at the time of Executive's termination or that was a
client of Interpublic at any time within one year prior to the date of
Executive's termination of employment; or (b) solicit any Employee of the
Corporation to leave such employ to enter the employ of Executive or of any
corporation or enterprise with which Executive is then associated. For a period
of one (1) year from the Termination Date Executive shall not perform any
services relating to advertising, marketing, public relations or related
services for any account referred to in clause (a) above. Executive acknowledges
that the above restrictions are reasonable and necessary to protect
Interpublic's legitimate business interest.

            17.           Co-operation. Executive agrees to co-operate with
Interpublic in connection with any government investigation or legal action
involving Interpublic. In connection with such cooperation, Executive shall be
entitled to retain his own legal counsel, provided such counsel is reasonably
satisfactory to Interpublic, and Interpublic shall pay (as billed) the legal
fees and expenses incurred by Executive in connection with such cooperation.

            18.           Entire Agreement; No Other Promises. Executive hereby
acknowledges and represents that this Agreement and Release contains the entire
agreement between Executive and Interpublic, and it supersedes any and all
previous agreements concerning the subject matter hereof. Executive further
acknowledges and represents that neither Interpublic nor any of its agents,
representatives or employees have made any promise, representation or warranty
whatsoever, express, implied or statutory, not contained herein, concerning the
subject matter hereof, to induce Executive to execute this Agreement and
Release, and Executive acknowledges that he has not executed this Agreement and
Release in reliance on any such promise, representation or warranty.

            19.           Equitable Relief. Executive acknowledges that a remedy
at law for any breach or attempted breach of this Agreement will be inadequate,
and agrees that Interpublic shall be entitled to specific performance and
injunctive and other equitable relief in the case of any such breach or
attempted breach. It is also agreed that, in addition to any other remedies, in
the event of a material breach of this Agreement by Executive, Interpublic may
withhold and retain all or any portion of the severance payments.

            20.           Severability. If any term or condition of this
Agreement and Release shall be held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, this Agreement and Release
shall be construed without such term or condition. If at the time of enforcement
of any provision of this Agreement, a court shall hold that the duration, scope
or area restriction of any provision hereof is unreasonable under circumstances
now or then existing, the parties hereto agree that the maximum duration, scope
or area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

            21.           Choice of Law and Forum. This Agreement and Release
shall be construed and enforced in accordance with, and governed by, the laws of
the State of New York, without regard to its choice of law provisions.

            22.           Arbitration. Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, including claims involving
alleged legally protected rights, such as claims for age discrimination in
violation of the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act, as amended, and all other federal and state law
claims for defamation, breach of contract, wrongful termination and any other
claim arising because of Executive's employment, termination of employment or
otherwise, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in New York, New York.

            23.           Binding Effect. This Agreement shall be binding on,
and shall inure to the benefit of, Interpublic and its successors. This
Agreement shall also inure to the benefit of Executive's heirs, executors,
beneficiaries and legal representatives.

            24.           Amendment. This Agreement and Release may not be
amended or modified in any way, except pursuant to a written instrument signed
by both parties.

HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Nicholas J. Camera                              

 

      Name: Nicholas J. Camera

 

      Title: Senior Vice President,

 

                  General Counsel and Secretary

         

       /s/ Sean Orr                                               

 

           Sean Orr

           

Dated:   June 26, 2003

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(vi)(b)


SUPPLEMENTAL AGREEMENT


                             SUPPLEMENTAL AGREEMENT made as of March 31, 2003 by
and between The Interpublic Group of Companies, Inc., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and SEAN ORR
(hereinafter referred to as "Executive").


W I T N E S S E T H;


                             WHEREAS, the Corporation and Executive are parties
to an Employment Agreement made as of April 27, 1999 and as amended by
Supplemental Agreement made as of April 1, 2000 and November 7, 2002
(hereinafter referred to as the "Employment Agreement"); and

                             WHEREAS, the Corporation and Executive desire to
amend the Employment Agreement;

                             NOW, THEREFORE, in consideration of the mutual
promises herein and in the Employment Agreement set forth, the parties hereto,
intending to be legally bound, agree as follows:

                             1.           Section 5.02 of the Employment
Agreement is hereby deleted and replaced amended in its entirety as follows: "
"Executive has been granted (i) an award for the 2003-2005 performance period
under Interpublic's Long Term Performance Incentive Plan ("LTPIP") equal to
Twelve Thousand (12,000) performance units and (ii) during 2003, options under
Interpublic's Stock Incentive Plan to purchase One Hundred Six Thousand
Twenty-five (106,025) shares of Interpublic common stock."

                             2.           Except as herein above amended, The
Employment Agreement shall continue in full force and effect.

                             3.           This Supplemental Agreement shall be
governed by the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Brian Brooks                    

 

           Brian Brooks

     

       /s/ Sean Orr                           

 

           Sean Orr

       

Signed as of April 11, 2003

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(vii)






                                                                                                    May
28, 2003

The Interpublic Group of Companies, Inc.
1271 Avenue of the Americas
New York, New York 10020
Attn: Brian J. Brooks, Executive
          Vice President, Human Resources

Dear Brian:

                             The undersigned, Brendan Ryan, has been awarded
certain options to purchase shares of Common Stock of Interpublic as follows:


 

Grant Date

Exercise Price

Number of Options

 

03/01/00

$32.4562

20,000

 

02/27/01

$33.5965

83,448


                             This letter constitutes a request that Interpublic
cancel the Options, effective immediately. I understand that, upon such
cancellation, I will have no further rights to such Options. I further
understand that Interpublic is under no obligation to replace, reissue or grant
new options to me, or to compensate me for the Options in any other way,
including by stock grant, bonus or otherwise.

                             I have been advised that I may not receive any
additional stock grants or non-contractual bonus for a period of six (6) months
from the date of cancellation of the Options.

                             Enclosed herewith is a copy of the applicable Stock
Option Certificate.

                                                                                                    Very
truly yours,



                                                                                                   
/s/ Brendan Ryan               
                                                                                                         Brendan
Ryan

Enclosure

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(viii)(a)


SUPPLEMENTAL AGREEMENT




                             SUPPLEMENTAL AGREEMENT made as of April 8, 2003 by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and PHILIPPE
KRAKOWSKY (hereinafter referred to as "Executive").




W I T N E S S E T H;


                             WHEREAS, the Corporation and Executive are parties
to an Employment Agreement made as of January 28, 2002 (hereinafter referred to
as the "Agreement"); and

                             WHEREAS, the Corporation and Executive desire to
amend the Agreement;

                             NOW, THEREFORE, in consideration of the mutual
promises herein and in the Employment Agreement set forth, the parties hereto,
intending to be legally bound, agree as follows:

                             1.           The Agreement shall be amended,
effective as of April 1, 2003, by adding at the end of the first sentence of
Section 2.01(v) the words "or to travel" and by deleting the second sentence of
Section 2.01(v) in its entirety and substituting for it the following sentences:
"The Corporation and the Executive agree that no business travel will be
necessary for the fulfillment of the Executive's responsibilities. All travel
shall be undertaken at the sole discretion of the Executive."

                             2.           Section 3.01 of the Employment
Agreement is hereby amended, effective as of April 1, 2003, by deleting "Three
Hundred Fifty Thousand Dollars ($350,000) per annum, of which Three Hundred
Thousand Dollars ($300,000) shall be payable in equal installments, which the
Corporation shall pay at semi-monthly intervals" and substitute "Four Hundred
Fifty Thousand Dollars ($450,000), per annum of which Four Hundred Thousand
Dollars ($400,000) shall be payable in equal installments which the Corporation
shall pay at semi-monthly intervals".

                             3.           A new Section 4.05 of the Employment
Agreement is hereby amended effective April 1, 2003 by adding the following
"Executive has been granted an award for the 2003-2005 performance period under
Interpublic's Long Term Performance Incentive Plan "LTPIP") equal to Four
Thousand (4,000) performance units".

                             4.           Section 5.01 of the Employment
Agreement is hereby amended effective April 1, 2003 by adding the following
"Executive has been granted an additional Fifty Thousand (50,000) shares of
restricted stock".

                             5.           A new Section 5.03 of the Employment
Agreement is hereby added effective April 1, 2003 by adding the following:
"Executive has been granted options to purchase Eighteen Thousand (18,000)
shares of Interpublic Common Stock, under the 2003 Equity Program, which will be
subject to all the terms and conditions of the Interpublic Stock Incentive
Plan".

                             6.           Except as herein above amended, The
Employment Agreement shall continue in full force and effect.

                             7.            This Supplemental Agreement shall be
governed by the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By:      /s/ Brian Brooks                    

 

Name:  Brian J. Brooks

 

Title:    Executive Vice President,

 

             Human Resources

         

       /s/ Philippe Krakowsky                           

 

           Philippe Krakowsky

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(viii)(b)



SUPPLEMENTAL AGREEMENT



                            SUPPLEMENTAL AGREEMENT made as of June 16, 2003, by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and Philippe
Krakowsky (hereinafter referred to as "Executive").


W I T N E S S E T H


                            WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of November 14, 2002 (hereinafter
referred to as the "ESA"); and

                            WHEREAS, the Corporation and Executive desire to
amend the ESA;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the ESA set forth, the parties hereto, intending to be
legally bound, agree as follows:


 

              1.            Section 3.02 of the ESA is hereby deleted in its
entirety and the following substituted therefor, effective June 16, 2003:

       

               "Section 3.2. MICP Supplement. The Company shall also pay the
Executive within 30 days after his Termination Date a cash amount equal to (a)
in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date. Provided further however that in the event that Executive
failed to receive an MICP award in either of the two (2) years preceding the
Termination Year as a result of the financial performance of the Company
generally (and not as a result of Executive's individual performance) then, in
such case, the MICP award to be used for purposes of this Section 3.2 shall be
the target MICP award established by the Corporation or the most recent MICP
award received by Executive, whichever is greater."

     

              2.            Except as hereinabove amended, the ESA shall
continue in full force and effect.

     

              3.            This Supplemental Agreement shall be governed by the
laws of the State of New York.



THE INTERPUBLIC GROUP OF COMPANIES, INC.



By   /s/ Nicholas J. Camera                        
            Nicholas J. Camera



      /s/ Philippe Krakowsky                       
          Philippe Krakowsky

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(ix)(a)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                            AGREEMENT made as of November 1, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and RICHARD SNEEDER
(hereinafter referred to as "Executive").


W I T N E S S E T H:


                            WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                            WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                            NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I

Death and Special Retirement Benefits


                            1.01        For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                            1.02        The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement. Effective at the end of the Accrual
Term, Executive's annual compensation will be increased by Twenty Five Thousand
Dollars ($25,000) if Executive is in the employ of the Corporation at that time.

                            1.03        If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Forty Seven Thousand Five
Hundred Dollars ($47,500) per annum for fifteen (15) years in monthly
installments beginning with the 15th of the calendar month following Executive's
death, and in equal monthly installment thereafter.

                            1.04        If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixty-second
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Forty Seven Thousand Dollars ($47,500) per annum for fifteen (15)
years in monthly installments beginning with the 15th of the calendar month
following Executive's last day of employment, and in equal monthly installments
thereafter.

                            1.05        If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's sixty-first birthday but prior to Executive's sixty-second birthday,
the Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


Last Day of Employment

Annual Rate

On or after 61st birthday but prior to 62nd birthday

$41,800


                            1.06        If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                            1.07        For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                            1.08        If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.


ARTICLE II

Alternative Deferred Compensation


                            2.01        If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's sixty-first birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Twenty Five Thousand Dollars ($25,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation with a maximum payment of Two Hundred Thousand Dollars ($200,000).
Such payment shall be conditional upon Executive's compliance with all the terms
and conditions of this Agreement.

                            2.02        The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the date of termination,
up to a maximum of ninety-six (96) months.

                            2.03        If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                            2.04        It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III

Non-solicitation of Clients or Employees


                            3.01        Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
(12) months either (a) solicit any employee of the Corporation to leave such
employ to enter the employ of Executive or of any corporation or enterprise with
which Executive is then associated or (b) solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the advertising,
public relations, sales promotion or market research business of any advertiser
which is a client of the Corporation at the time of such termination.


ARTICLE IV

Assignment


                            4.01         This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of Interpublic. Neither
this Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.



ARTICLE V

Contractual Nature of Obligation




                            5.01        The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.




ARTICLE VI

Applicable Law


                            6.01        This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF

 

COMPANIES, INC.

         

By: /s/ Brian J. Brooks                  

 

           Brian J. Brooks

 

           Executive Vice President,

 

           Human Resources

         

       /s/ Richard Sneeder                          

 

           Richard Sneeder

       

Signed as of: June 23, 2003

 

--------------------------------------------------------------------------------

 

Exhibit 10(iii)(A)(ix)(b)



SUPPLEMENTAL AGREEMENT



                             SUPPLEMENTAL AGREEMENT made as of June 16, 2003, by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and Richard Sneeder
(hereinafter referred to as "Executive").


W I T N E S S E T H


                             WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of November 14, 2002 (hereinafter
referred to as the "ESA"); and

                             WHEREAS, the Corporation and Executive desire to
amend the ESA;

                             NOW, THEREFORE, in consideration of the mutual
promises herein and in the ESA set forth, the parties hereto, intending to be
legally bound, agree as follows:

                             1.           Section 3.02 of the ESA is hereby
deleted in its entirety and the following substituted therefor, effective June
16, 2003:


 

               "Section 3.2. MICP Supplement. The Company shall also pay the
Executive within 30 days after his Termination Date a cash amount equal to (a)
in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date. Provided further however that in the event that Executive
failed to receive an MICP award in either of the two (2) years preceding the
Termination Year as a result of the financial performance of the Company
generally (and not as a result of Executive's individual performance) then, in
such case, the MICP award to be used for purposes of this Section 3.2 shall be
the target MICP award established by the Corporation or the most recent MICP
award received by Executive, whichever is greater."


                             2.           Except as hereinabove amended, the ESA
shall continue in full force and effect.

                             3.           This Supplemental Agreement shall be
governed by the laws of the State of New York.



THE INTERPUBLIC GROUP OF COMPANIES, INC.





By /s/ Nicholas J. Camera                           
          Nicholas J. Camera



    /s/ Richard Sneeder                                  
        Richard Sneeder

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(x)





SUPPLEMENTAL AGREEMENT





                            SUPPLEMENTAL AGREEMENT made as of June 16, 2003, by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and Susan Watson
(hereinafter referred to as "Executive").


W I T N E S S E T H


                            WHEREAS, the Corporation and Executive are parties
to an Executive Severance Agreement made as of November 14, 2002 (hereinafter
referred to as the "ESA"); and

                            WHEREAS, the Corporation and Executive desire to
amend the ESA;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the ESA set forth, the parties hereto, intending to be
legally bound, agree as follows:


 

              1.            Section 3.02 of the ESA is hereby deleted in its
entirety and the following substituted therefor, effective June 16, 2003:

     

               "Section 3.2. MICP Supplement. The Company shall also pay the
Executive within 30 days after his Termination Date a cash amount equal to (a)
in the event that the Executive received an award under the MICP (or the
Incentive Award program applicable outside the United States) in respect of the
year immediately prior to the year that includes the Termination Date (the
latter year constituting the "Termination Year"), the amount of that award
multiplied by the fraction of the Termination Year preceding the Termination
Date or (b) in the event that the Executive did not receive an MICP award (or an
Incentive Award) in respect of the year immediately prior to the Termination
Year, the amount of the MICP award (or Incentive Award) that Executive received
in respect of the second year immediately prior to the Termination Year
multiplied by one plus the fraction of the Termination Year preceding the
Termination Date. Provided further however that in the event that Executive
failed to receive an MICP award in either of the two (2) years preceding the
Termination Year as a result of the financial performance of the Company
generally (and not as a result of Executive's individual performance) then, in
such case, the MICP award to be used for purposes of this Section 3.2 shall be
the target MICP award established by the Corporation or the most recent MICP
award received by Executive, whichever is greater."

     

              2.            Except as hereinabove amended, the ESA shall
continue in full force and effect.

     

              3.            This Supplemental Agreement shall be governed by the
laws of the State of New York.


THE INTERPUBLIC GROUP OF COMPANIES, INC.



By   /s/ Nicholas J. Camera                        
            Nicholas J. Camera



      /s/ Susan Watson                       
          Susan Watson

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(xi)








                                                                                                     June
27, 2003

The Interpublic Group of Companies, Inc.
1271 Avenue of the Americas
New York, New York 10020
Attn:  Brian J. Brooks, Executive
          Vice President, Human Resources

Dear Brian:

                             The undersigned, Gunnar Wilmot, has been awarded
certain options to purchase shares of Common Stock of Interpublic as follows:


 

Grant Date

 

Exercise Price

 

Number of Options

 

1/2/01     

 

$40.4688

 

18,000             

 

1/25/00     

 

$50.9688

 

8,000             


                             This letter constitutes a request that Interpublic
cancel the Options, effective immediately.  I understand that, upon such
cancellation, I will have no further rights to such Options. I further
understand that Interpublic is under no obligation to replace, reissue or grant
new options to me, or to compensate me for the Options in any other way,
including by stock grant, bonus or otherwise.

                             I have been advised that I may not receive any
additional stock grants or non-contractual bonus for a period of six (6) months
from the date of cancellation of the Options.

                             Enclosed herewith is a copy of the applicable Stock
Option Certificate.

                                                                                                    Very
truly yours,



                                                                                                      /s/
Gunnar P. Wilmot            
                                                                                                           Gunnar
P. Wilmot


Enclosure

--------------------------------------------------------------------------------



Exhibit 10(iii)(A)(xii)







                                                                                                                   May
15, 2003

The Interpublic Group of Companies, Inc.
1271 Avenue of the Americas
New York, New York 10020
Attn: Brian J. Brooks, Executive
          Vice President, Human Resources

Dear Brian:

                             The undersigned, Barry Linsky, has been awarded
certain options to purchase shares of Common Stock of Interpublic as follows:


 

Grant Date

 

Exercise Price

 

Number of Options

 

01/02/01

 

$40.4688

 

20,000


                             This letter constitutes a request that Interpublic
cancel the Options, effective immediately. I understand that, upon such
cancellation, I will have no further rights to such Options. I further
understand that Interpublic is under no obligation to replace, reissue or grant
new options to me, or to compensate me for the Options in any other way,
including by stock grant, bonus or otherwise.

                             I have been advised that I may not receive any
additional stock grants or non-contractual bonus for a period of six (6) months
from the date of cancellation of the Options.

                             Enclosed herewith is a copy of the applicable Stock
Option Certificate.

                                                                                                     Very
truly yours,



                                                                                                     /s/
Barry R. Linsky                        
                                                                                                          Barry
R. Linsky


Enclosure